DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-11 in the reply filed on 07/27/2022 is acknowledged.

Preliminary Remarks
The response/amendment filed on 07/27/2022 has been entered.  Claims 1-6 have been canceled, and claims 12-20 have been withdrawn.  Therefore, claims 7-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/03/2020, 04/19/2021, 05/19/2021, 11/08/2021, and 01/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  please replace the “;” with a “:” after comprising in claim 7, line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claim 7, line 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0176326 A1-Yaghmour.
Regarding claim 7: “A device for freezing and thawing a therapeutic cell mixture,”:  Yaghmour disclose an invention relating to a method of using a syringe to deliver a high cell mass of cryopreserved cells (cell mixture) to a bioreactor without the need for cell expansion, and to related methods of preserving biologically active materials in the field of biotechnology (Para. [0003], lines 1-5).  Further, Yaghmour disclose the invention provides an apparatus (container) and procedures for freezing and thawing a large volume of cells (Para. [0012], lines 1-3), and Yaghmour disclose an apparatus suitable for cryopreservation (Para. [0047], lines 3-4).
“comprising a container comprising; a first open end having a first diameter”:  Yaghmour disclose an apparatus suitable for cryopreservation (Para. [0047], lines 3-4).  Additionally, Yaghmour disclose a syringe 1 having a hollow, cylindrical body 10 having first and second open ends (Para. [0049], lines 5-6; where the body 10 having a first open end (illustrated in Fig. 1) and a first diameter near first cap 11(Para. [0049], lines 6-7, Fig. 1).
“a second open end having a second diameter that is smaller than the first diameter;”:  Yaghmour disclose second open end (opening/aperture 20, Para. [0049], line 10, Fig. 1), where opening 20 is illustrated in Fig. 1 as being smaller than the first diameter near first cap 11.
“a lumen, comprising a lumen wall, in fluid communication with the first and second open end, and having a lumen diameter that is similar to the first diameter,”:  Yaghmour disclose the container (syringe 1, Para. [0049], line 4, Fig. 1) includes a hollow, cylindrical body 10 (lumen, Para. [0049], line 5, Fig. 1); where the body is in fluid communication with the first and second open end (body 10 has first and second open ends, Para. [0049], lines 5-6).  Also, Yaghmour disclose second open end (opening/aperture 20, Para. [0049], line 10, Fig. 1), where opening 20 is illustrated in Fig. 1 as being smaller than the first diameter near first cap 11.
“wherein the container is constructed of one or more biocompatible materials that maintain structural integrity when frozen at less than about -130 °C and thawed;”:  Yaghmour disclose a container made of a suitable biocompatible material having high purity and physical properties suitable for rapid freezing and long term cryostorage (Para. [0047], lines 5-8).  Additionally, Yaghmour disclose wherein at least a portion of the apparatus is made from a biocompatible material, and rapidly cooling the apparatus containing the cells and chilled freeze media to a temperature of -130° C (Para. [0014], lines 8-11).
“a first polymeric seal configured to seat within the lumen and create a sealing contact with the lumen wall;”:  Yaghmour disclose the container (syringe 1) includes a plunger 13 which creates a seal with the lumen of the syringe 1 (container, Para. [0049], lines 22-23, Fig. 1). 
“a first polymeric cap designed to seal the first open end;”:  Yaghmour disclose syringe 1 has a first cap 11 (Para. 0049], line 7, Fig. 1).  Also, Yaghmour disclose the container is made of material suitable biocompatible material having high purity and physical properties suitable for rapid freezing and long term cryostorage; such as, for example, cyclo-olefin-polymers or cyclo-olefin-copolymers (Para. [0047], lines 6-9).
“and a second polymeric cap designed to seal the second open end.”:  Yaghmour disclose the container (syringe) has a second cap 12 (Para. [0049], line 10, Fig. 1).  Also, Yaghmour disclose the container is made of material suitable biocompatible material having high purity and physical properties suitable for rapid freezing and long term cryostorage; such as, for example, cyclo-olefin-polymers or cyclo-olefin-copolymers (Para. [0047], lines 6-9).

Regarding claim 8: “wherein the container defines a syringe barrel, and the first polymeric seal is a piston or plunger.”:  Yaghmour disclose the container (syringe 1) defines a syringe barrel (the body 10, Para. [0049], lines 8-9, Fig. 1) and Yaghmour disclose the container (syringe 1) includes a plunger 13 which creates a seal within the body 10 of the syringe (Para. [0049], lines 19-23, Fig. 1).  Also, Yaghmour disclose the plunger 13 may be made from an elastomer, such as halo-butyl synthetic rubber (Para. [0049], lines 13-15).


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0176326 A1-Yaghmour as applied to claim 8 above, and further in view of US 2015/0044765 A1-Inoue.
Regarding claim 9, Yaghmour teaches the invention discussed above in claim 8.  Yaghmour teaches a container (syringe), however, Yaghmour does not explicitly teach wherein the container is made of a translucent polymer.
For claim 9, Inoue teaches an invention relating to o a cell cryopreservation tool used in cryopreservation cells such as mammalian ova, eggs such as embryos, sperms, and stem cells such as hematopoietic stem cells, pluripotent stem cells, and the like (Para. [0001], lines 1-4). Further, Inoue teaches a cryopreservation tool 1 having a tubular body 30 (Para. [0058], line 5, Fig. 1, where tubular body 30 is semitransparent (Para. [0061], lines 6-7), and the material is a polymer (Para. [0061], lines 8-13 which reads on the instant claim limitation of wherein the container is made of a translucent polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yaghmour to include a container is made of a translucent polymer as taught by Inoue, because Inoue teaches when the tubular body is transparent or semitransparent (translucent), it allows for visual recognition of the inside of the body (Para. [0061], lines 4-6).

Regarding claim 10: wherein the container is made of a polymeric cyclic olefin.”:  Yaghmour disclose the container is r made of a suitable biocompatible material having high purity and physical properties suitable for rapid freezing and long term cryostorage. such as, for example, cyclo-olefin-polymers or cyclo-olefin-copolymers (Para. [0047], lines 5-9).; where cycloolefin polymers is most often a term used to refer to cyclic olefin polymers (COP) and copolymers.

	Regarding claim 11: “wherein the second open end defines a luer lock able to accept a syringe needle with a compatible structure when the second polymeric cap is removed.”:  Yaghmour disclose a second open end (opening 20, Para. [0059], line 8, Fig. 1).  Further, Fig. 1 illustrate a second open end 20 defining a similar luer lock system (also noted by the threads on end of first end 15) which is adapted to fit into the structure of the opening 20, when the screw threads adjoin (Para. 0050], lines 5-7, Fig. 1).

Pertinent Prior Art Reference
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, the prior art of:
Niles WD, Coassin PJ. Cyclic olefin polymers: innovative materials for high-density multiwell plates. Assay Drug Dev Technol. 2008 Aug;6(4):577-90. doi: 10.1089/adt.2008.134. PMID: 18537466.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799